DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2017/0057548 A1).
Regarding claim 1, Yamada et al. disclose a vehicle body rear structure (Fig. 1, 10) including a pair of rear side members (Fig. 1, 13) extending in a fore and aft direction along either side of a vehicle body (Fig. 1 illustrates side members 13 extending in the fore and aft directions), wherein 5each rear side 
Regarding claim 6, Yamada et al. disclose wherein the rear side members are symmetric to each other (Fig. 1 illustrates rear side members are symmetric to each other).
As to claim 7, Yamada et al. disclose 20a vehicle body rear structure (Fig. 1, 10) including a pair of rear side members (Fig. 1, 13) extending in a fore and aft direction along either side of a vehicle body (Fig. 1 illustrates side members 13 extending in the fore and aft directions), wherein each rear side member includes a first deformable portion (Fig. 3, 24), a second deformable portion (Fig. 3, 25), a third deformable portion (Fig. 3, 26), and a fourth deformable portion (Fig. 3, 27/28) in that order from a rear end thereof in a mutually spaced apart relationship (Fig. 3 illustrates all deformable portions placed in a mutually spaced apart relationship), andF2580US 35468-193- 24 - the first deformable portion extends over an entire circumference (Fig. 14 illustrates portion 24 extending over an entire circumference of 13) of the rear side member, the second deformable portion, the third deformable portion, and the fourth deformable portion being provided on an inboard side and an outboard side in an alternating manner (Fig. 3 illustrates portions 24-28 (Fig. 3 illustrates that the greatest distance is  between the first deformable portion and the second deformable portion).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2017/0057548 A1).
Yamada et al. disclose the claimed invention including each rear side member (Fig. 1, 13) and each deformation portion (24-28) consists of a 15softened portion of the rear side member first soft Zone 24, a second soft Zone 25, and a third soft Zone 26 are arranged in the left rear frame 13 sequentially from the front of the vehicle body to the rear of the vehicle body so as to be spaced from one another”, i.e. each deformation portion consists of a softened portion of element 13).
Yamada et al. do not explicitly disclose that the rear side member is made of metallic material. 
However, section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the rear side member of Yamada et al. from metallic material because such selection of a known aluminum material to construct a prior art device made of aluminum is prima facie obvious in view of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The motivation for doing so would be to facilitate the formation of deformable portions without ribs, openings or other mechanical features.

Allowable Subject Matter

Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. (US 2017/0291644 A1) disclose rear side members that both include deformable portions that are arranged in an alternating manner and spaced apart based upon specified distances.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/March 12, 2021

/Joseph D. Pape/Primary Examiner, Art Unit 3612